    Case 4:18-cv-00887-ALM-CAN Document 33 Filed 09/10/21 Page 1 of 1 PageID #: 224




                                 United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

      PETER E. LANDER                                 §
                                                      §    Civil Action No. 4:18-CV-887
      v.                                              §    (Judge Mazzant/Judge Nowak)
                                                      §
      FIRST DOMESTIC INSURANCE                        §
      COMPANY LIMITED, ET AL.                         §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On August 6, 2021, the report of the Magistrate Judge (Dkt. #31) was entered containing proposed

     findings of fact and recommendations that Plaintiff Peter E. Lander’s claims in the instant action

     be dismissed without prejudice under Federal Rule of Civil Procedure 41(b). Plaintiff has

     acknowledged receipt of the report (Dkt. #32).

            Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

     conclusions of the Court.

            It is therefore ORDERED that Plaintiff Peter E. Lander’s case be DISMISSED

.    WITHOUT PREJUDICE.

            All relief not previously granted is DENIED.

            The Clerk is directed to CLOSE this civil action.

            IT IS SO ORDERED.
            SIGNED this 10th day of September, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
